Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
 
Response to Arguments
	Examiner appreciates Applicant’s concerns regarding consistent, compact prosecution. Examiner agrees the instant case contains allowable subject matter in theory and has attempted to explain what steps are needed to place the case in a condition for allowance. However, unfortunately, at this time the case is not in a condition for allowance and as such, this action is issued. 

	Applicant remarks in the response filed April 7, 2021 that the advisory action concerns are addressed. However, Applicant has failed to address several points made in the advisory action. Applicant presents Table 1 and Table 2 as the same embodiment comparing aluminum oxide thickness to cells without aluminum oxide. However, as indicated in the previous action, the Tables are directed to two different layer and/or embodiments. For example, Table 1 provides “results of different thickness passivation layers of Al2O3 between a CdS emitter and a CZTS absorber”. The passivation layer being between the emitter and absorber is set forth in both the claim and the description of table 1. In Table 1, the entry for 10 angstroms of Al2O3 results in an efficiency of 7.97; fill factor of 63.4; Voc of 410.8; and 2O3 results in an efficiency of 7.78; fill factor of 62.3; Voc of 462.9; and Jac of 26.9”. As the values associated with the solar cell when a 10 angstrom thick layer are present are different, these cannot be the same embodiment. Examiner cannot consider the allegations of unexpected results persuasive until this discrepancy is resolved. Applicant can either amend the claims to reflect the data of Table 1, i.e. an efficiency of between 7.4-7.97% and a thickness of between 5-10 angstroms relating to a passivation layer, or amend the claim to reflect the data of Table 2, i.e. an efficiency of between 7.78-8.37 and a thickness of between 10-15 angstroms. Applicant cannot merge the data of Table 1 and 2 as the tables clearly represent different values associated with either a passivation layer (not presently claimed in Claim 1 or 9) or a buffer layer (claimed).  If Examiner’s understanding of the two tables is incorrect, Applicant needs to clarify the conflicting data on record, provide an explanation of the embodiments covered by both tables and amend the specification and/or claims to properly present the data associated with Tables 1 and 2.  

Additionally, Applicant’s allegations of unexpected results intentionally omit a passivation layer of 20 angstroms due to the drastic drop in efficiency associated with this thickness (see Table 2). This supports Applicant’s allegations of unexpected results and would be persuasive, however, the instant disclosure goes on to state conflicting information regarding a passivation layer of such a thickness. Instant [0041] states expressly “Additional experimental data show efficiencies for an ALD Al.sub.2O.sub.3 buffer layer formed on the CdS emitter to be about 8.5% (FF exceeding 67) at thicknesses between about 5 Angstroms and 20 Angstroms.  Further, efficiencies for an ALD passivation layer formed between the CdS emitter and the CZTS absorber were about 8% (FF greater than 66) at thicknesses between about 5 Angstroms and 20 Angstroms”. It is unclear as to why the efficiency of the solar cell in Table 1 and 2 would be less than 1% when the passivation layer or buffer layer is 20 or 25 angstroms thick if the disclosure indicates that a passivation layer or buffer layer of 20 angstroms results in an efficiency of 8% or more in the following paragraph. Before Examiner can issue a Notice of Allowance on this case, Applicant must clarify the above issues. If these issues are not resolved, the case cannot proceed to allowance. Applicant is invited to discuss options for correcting the discrepancies including for example, an independent claim directed to the embodiment of Table 1 and an independent claim directed to the embodiment of Table 2 and an amendment to the specification to clarify the language of [0042] which appears to conflict with Applicant’s own allegation of unexpected results. Until this discrepancy is resolved, Examiner will maintain the grounds of rejection. Examiner looks forward to resolving the above issues and proceeding to an allowance in this matter. 

Applicant’s arguments regarding the allegations of unexpected results at this time are not persuasive, solely because the allegations are not commensurate in scope with the data presented in the instant disclosure. At the time that Applicant amends/clarifies the above discrepancies, the allegations of unexpected results set forth in the remarks will be considered persuasive and a notice of allowance will be issued on this case. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 6, 9, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 20110303879 by Fukano et al (hereinafter Fukano) in view of US 20130263918 by Konstantatos et al (hereinafter Konstantatos) and US 20130100664 by Lin et al (hereinafter Lin). 



However, Konstantatos discloses a passivation layer disposed between the active layer and electrode in a solar cell device wherein the passivation layer being between 0.1-3 nm is sufficient to facilitate passivation and suppress recombination ([0025] teaching the claimed “a buffer layer having a thickness ranging from 5 angstroms to 15 angstroms”). 

As Fukano discloses the window layer is used to “take current” and is preferably “low-resistance” being formed of ZnO (Fukano [0048]-[0049]), a skilled artisan would appreciate the teachings of Konstantatos passivation layer would apply to Fukano’s window layer wherein a skilled artisan would be motivated to select a layer of the thickness claimed in Konstantatos, when forming Fukano’s layer, as such a thickness results in passivation and suppressed recombination, rendering obvious the claimed thickness. 

Additionally, Lin discloses both ZnO and AlO are viable selections for buffer layers (known and conventional in the art to be functional equivalents to window/passivation layers) ([0079] teaching the claimed “formed of aluminum oxide”). 



Although modified Fukano fails to disclose ALD, such a process would impose no structural requirements onto the buffer layer not disclosed by modified Fukano. As the limitation, “by atomic layer deposition” is a product by process claim, patentability is based on the product itself. As such, without evidence to the contrary presented by Applicant, it is the Office’s position all structural requirement set forth in Claim 1 are taught by modified Fukano (See MPEP 2113).

As modified Fukano discloses the materials and thicknesses required by the claim, at this time it is the office’s position that the resulting efficiency of modified Fukano’s device would necessarily flow from the selection of said thickness/materials. As explained above in the response to arguments section of this action, once the claims are commensurate in scope with the data presented in the disclosure associated with the allegation of unexpected results, the claimed efficiency would not be an obvious result of the selection. 

Regarding Claims 2 and 3, Fukano explicitly discloses CuxZny+1Sny-1Sz (see Fig. 1) which is known to be kesterite, thereby disclosing the claimed “wherein the Cu--Zn--Sn containing chalcogenide material is a compound with a kesterite structure” and wherein the Cu-Zn-Sn containing chalcogenide material is of the formula presented in Claim 3. 
 


Regarding Claim 6, Fukano discloses the solar cell is disposed on a glass substrate ([0040]-[0042] teaching the claimed “wherein the photovoltaic device is disposed on a glass substrate”).  
 
Regarding Claim 9, Fukano discloses a solar cell comprising a CZTS chalcogenide layer on a first electrode ([0040] and [0049] teaching the claimed “an absorber layer formed on a conductive layer from a Cu--Zn--Sn containing chalcogenide material”) and a CdS layer ([0047] teaching the claimed “a cadmium including emitter layer of a composition selected from the group consisting of CdS, CdTe and combinations thereof”). The cell is formed with the CdS formed directly on the CZTS layer ([0040] teaching the claimed “the cadmium including emitter layer formed directly on the absorber layer”). Fukano discloses a window layer ([0040] teaching the claimed “a buffer layer formed directly on the emitter layer”) but fails to disclose the window layer is formed of aluminum oxide of the claimed thickness.

However, Konstantatos discloses a passivation layer disposed between the active layer and electrode in a solar cell device wherein the passivation layer being between 0.1-3 nm is sufficient to facilitate passivation and suppress recombination ([0025] teaching the claimed “a buffer layer having a thickness ranging from 5 anstroms to 15 angstroms”). 

As Fukano discloses the window layer is used to “take current” and is preferably “low-resistance” being formed of ZnO (Fukano [0048]-[0049]), a skilled artisan would appreciate the teachings of Konstantatos passivation layer would apply to Fukano’s window layer wherein a skilled 

Additionally, Lin discloses both ZnO and AlO are viable selections for buffer layers (known and conventional in the art to be functional equivalents to window/passivation layers) ([0079] teaching the claimed “formed of aluminum oxide”). 

Therefore, it would have been obvious to a skilled artisan that either ZnO or AlO can be used to form the window layer set forth in modified Fukano, as taught by Lin, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Although modified Fukano fails to disclose ALD, such a process would impose no structural requirements onto the buffer layer not disclosed by modified Fukano. As the limitation, “by atomic layer deposition” is a product by process claim, patentability is based on the product itself. As such, without evidence to the contrary presented by Applicant, it is the Office’s position all structural requirement set forth in Claim 9 are taught by modified Fukano (See MPEP 2113).

As modified Fukano discloses the materials and thicknesses required by the claim, at this time it is the office’s position that the resulting efficiency of modified Fukano’s device would necessarily flow from the selection of said thickness/materials. As explained above in the response to arguments section of this action, once the claims are commensurate in scope with the data presented in the disclosure 

Regarding Claim 10, Fukano explicitly discloses CuxZny+1Sny-1Sz (see Fig. 1) which is known to be kesterite, thereby disclosing the claimed “wherein the Cu--Zn--Sn containing chalcogenide material is a compound with a kesterite structure” and wherein the Cu-Zn-Sn containing chalcogenide material is of the formula presented in Claim 10. 

Regarding Claim 12, Fukano discloses the first electrode may be formed of molybdenum ([0045] teaching the claimed “wherein the conductive layer includes molybdenum”) and the device is disposed on a glass substrate ([0040]-[0042] teaching the claimed “wherein the conductive layer includes molybdenum and the substrate includes a glass substrate”). 

Claims 7, 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukano in view of Konstantatos Lin as applied in Claim 1 or 9 above, further in view of US 20120024366 by Liu et al (hereinafter Liu).  

Regarding Claims 7 and 13, modified Fukano discloses the limitations of Claims 1 and 9, but fails to disclose a passivation layer on the absorber. 

However, Liu discloses an aluminum oxide passivation layer disclosed on the absorber of a chalcogenide solar cell (24 Fig. 2 [0025] teaching the claimed “teaching the claimed “further comprising a passivation layer of Al.sub.2O.sub.3 formed positioned on the absorber layer”). The passivation layer fills defects in the absorber so as to supply a passivation effect ([0025]).  

Therefore, a skilled artisan would be motivated to add the aluminum oxide passivation layer set forth by Liu, on the absorber disclosed by modified Fukano, in order to provide passivation to the absorber. 
 
Regarding Claim 8, modified Fukano discloses the limitations of Claim 7 however fails to disclose the claimed thickness of the passivation layer. 

However, Konstantatos discloses passivation layers of 0.1-3 nm are sufficient for providing passivation effect and reduce recombination ([0025] teaching the claimed “wherein the passivation layer includes an atomic layer deposition (ALD) layer having a thickness between about 5 
Angstroms and about 15 Angstroms”). 

	Examiner notes, although not required by the claim to satisfy the structural limitations therein, Liu does disclose the passivation layer may be formed via ALD ([0025]). 

	A skilled artisan would appreciate the passivation layer disclosed by modified Fukano may be formed to be between 0.1-3 nm, as taught by Konstantatos, as such a thickness is sufficient for providing passivation effect.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721